Citation Nr: 1034353	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-35 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to November 21, 2003, for 
the grant of a total disability rating based upon individual 
unemployability.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.     

In April 2008, the Board remanded this matter for additional 
development, including providing the Veteran with additional 
notice concerning his claim and obtaining additional identified 
VA medical treatment records.  In April 2008, a comprehensive 
notice letter was sent to the Veteran.  Thereafter, the RO 
obtained additional VA medical treatment records relating to the 
Veteran.  Accordingly, the directives of the Board's April 2008 
remand have been accomplished.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) was received by VA on November 21, 2003.

2.  It is not factually ascertainable, prior to November 21, 
2003, that the Veteran was unemployable due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 2003, 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's March 2004, November 2006, and 
April 2008 letters advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a defect in VA's duty to notify a claimant may be 
cured by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  With respect to the Dingess 
requirements, the April 2008 letter provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
the RO effectively satisfied the notice requirements with respect 
to the issue on appeal.  

Moreover, notice is not necessary in this case because the 
outcome of this earlier effective date claim depends exclusively 
on documents which are now contained in the Veteran's VA claims 
folder.  Specifically, the United States Court of Appeals for 
Veterans Claims has held that a Veteran claiming entitlement to 
an earlier effective date is not prejudiced by failure to provide 
him with notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture of 
this case.  Specifically, the Veteran's contentions herein 
concern his claim for TDIU filed on November 21, 2003.  There is 
no indication that any additional evidence is available herein, 
and in the absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that VA's duty to notify a claimant is not 
required where there is no reasonable possibility that additional 
development will aid the claimant).  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the outcome of this earlier effective date claim rests with 
evidence that is already in the claims folder.  See Nelson, 18 
Vet. App. at 410.  Thus, no reasonable possibility exists that 
additional assistance would aid in substantiating the Veteran's 
claim herein.

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Accordingly, the duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and award 
of compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence in a 
Veteran's VA claims folder.  "Evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's submission 
of a 'claim' for VA compensation should be dispositive on the 
question of an effective date for any award that ensues."  
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  In 
determining whether unemployability exists, consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience, but it may not be given to his age or 
to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is in effect for lumbar spine degenerative 
disc disease, rated as 40 percent disabling from May 14, 1997 
through November 29, 2001, and as 60 percent disabling since 
November 30, 2001; uveitis in both eyes, rated 10 percent 
disabling since May 14, 1997; tinnitus, rated 10 percent 
disabling since August 30, 2000; and high frequency hearing loss, 
rated noncompensably disabling since May 14, 1997.  The Veteran's 
combined rating for these disabilities was 50 percent, from May 
14, 1997, through November 29, 2001, and 70 percent since 
November 30, 2001.  See 38 C.F.R. § 4.25.

The Veteran filed a claim for TDIU on December 11, 2000.  On his 
application form, he indicated that he had completed high school 
and one year of college.  In January 2001, the RO issued a rating 
decision which denied the Veteran's claim.  Although notice of 
this decision was sent to the Veteran that same month, he did not 
file a notice of disagreement with this decision and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009).  


To the extent that the Veteran may be seeking to revisit this 
prior final decision, such claim is without merit and must be 
dismissed as a freestanding claim for an earlier effective date.  
See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would 
vitiate the rule of finality, which was expounded upon in Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).

On November 21, 2003, the Veteran filed a claim for TDIU.  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating an intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2009).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2009).  The date of outpatient 
or hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

A February 2005 rating decision granted TDIU, effective November 
21, 2003, the date of the Veteran's claim.  38 C.F.R. § 
3.400(o)(1).  There is no evidence of an informal or formal claim 
since this issue was last finally adjudicated by the RO in 
January 2001.

A claim for TDIU, whether expressly raised by a claimant or 
reasonably raised by the record, is part of a claim for increased 
compensation when there is cogent evidence of unemployability in 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the 
instant case, the holding of Rice is inapplicable.  While the 
Veteran filed claims seeking increased evaluations for his 
service-connected low back strain and bilateral hearing loss in 
November 2001, and his service-connected bilateral uveitis in 
October 2002, he did not perfect an appeal concerning any of the 
RO's rating actions relating to these claims.  Those decisions 
are final.  38 U.S.C.A. § 7105.  In the increased rating claims 
in November 2001 and October 2002, the evidence did not expressly 
or implicitly raise a claim for TDIU.  At most, the evidence of 
record considered in adjudicating these claims merely referenced 
Veteran's continuing unemployment.  There was no cogent evidence 
of unemployability shown due to the Veteran's service-connected 
disabilities.  

Here, the Veteran filed his present claim for entitlement to TDIU 
on November 21, 2003.  The effective date of an evaluation and 
award of compensation for an increased rating claim is the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
Thus, under the general rule, the earliest effective date is 
November 21, 2003.  38 C.F.R. § 3.400(o)(1).  The Board must 
determine, however, whether the exception applies:  whether 
unemployability due to the Veteran's service-connected 
disabilities was factually ascertainable within one year of 
November 21, 2003, the date of claim.  38 C.F.R. § 3.400(o)(2).  

The Board has completed a thorough review of all the evidence of 
record from this time period.  See Hazan v. Gober, 10 Vet. App. 
511, 518 (1997) (holding that VA must review all evidence of 
record one year prior to the claim to ascertain the earliest 
possible effective date).  Review of the evidence of record for 
the one-year period prior to November 21, 2003, does not support 
a finding that the Veteran was unemployable due to his service-
connected disabilities prior to November 21, 2003.  Thus, the 
Board does not find evidence of unemployability due to the 
Veteran's service-connected disabilities to be factually 
ascertainable within one year of November 21, 2003.   

A June 2002 VA treatment report noted the Veteran's complaints of 
a history of alcohol and cannabis dependence.  Physical 
examination revealed findings of mild limitation of motion of the 
lumbar spine, secondary to pain, with no muscle spasm and no 
sensory changes.

An August 2002 VA treatment report noted the Veteran's complaints 
of low back pain with radicular symptoms down the left lower 
extremity.  The report noted that the pain was essentially 
unchanged for years, and that the Veteran's TENS unit had been a 
big help and that he had less pain.  Physical examination 
revealed marked lumbar spasm and tenderness with painful flexion.  
The report noted that the Veteran was limited in working an eight 
hour day due to his need to find a new, comfortable position.  

A January 2003 VA treatment report noted that the Veteran was 
seeking a replacement belt clip for his TENS unit, and also a 
heating pad for his bed.  

A March 2003 VA treatment report noted the Veteran's complaints 
of increasing back pain.  The report noted that the Veteran was 
able to walk a couple blocks, and that his lumbar pain increased 
when using stairs.  Physical examination revealed a normal gait, 
and the Veteran was able to toe walk and heel walk.  The report 
noted tenderness to palpation in the lower back lumbar area, also 
paraspinal tenderness/spasm.  The Veteran was able to lateral 
bend, bilaterally, and his left lower extremity strength was 
decreased.  The report concluded with a diagnosis of possible 
herniated nucleus pulposus with L5 radiculopathy.  

An April 2003 VA treatment report noted the Veteran's complaints 
of low back pain with radiation down into his left leg.  The 
Veteran reported increasing difficulty walking due to pain in the 
left leg.  Physical examination revealed good mobility in both 
legs, however, the Veteran appeared to favor his left leg upon 
walking.  The report concluded with diagnoses of left leg pain, 
gait difficulty, and left lumbar spine radiculopathy.  

A June 2003 VA treatment report noted that the VA examiner faxed 
a note indicating that the Veteran could not do any meaningful 
outside work activity due to his back injury.  

A June 2003 VA treatment report noted the Veteran's complaints of 
low back pain with radiation down into the left lower extremity.  
Physical examination revealed 5/5 muscle strength in the 
bilateral lower extremities and negative straight leg raises, 
bilaterally.  X-ray examination of the lumbar spine revealed 
decreased disk height at L5-S1.  The report concluded with an 
assessment of low back pain, with possible bulging disk.  

In August 2003, the RO issued a rating decision which granted an 
increased evaluation of 60 percent, effective November 30, 2001, 
for the Veteran's service-connected lumbar spine degenerative 
disc disease.  

An August 2003 VA treatment report noted the Veteran's complaints 
of back pain.  The report also noted that the Veteran's ability 
to stand was limited, and that he used a cane.  On examination, 
his spine was tender to touch.

A July 2004 letter from a VA physician noted that the Veteran 
used a TENS unit for pain and could "now only walk a block 
without stopping.  He now uses a cane and uses a deep heating 
machine."  The VA examiner then opined that the Veteran was 
unemployable.

While the evidence of record clearly shows that the Veteran's 
service-connected disabilities were significant, this has been 
acknowledged by the disability ratings assigned to these 
conditions.  While his disabilities may have limited him from 
certain types of employment, there is no evidence during the year 
prior to his having filed his present claim indicating that he 
was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities. 

In the instant case, the first evidence that the Veteran was 
unemployable due to his service-connected disorders was shown in 
a medical report in July 2004.  Again, the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  As such, the proper effective date for the matter 
at issue is July 21, 2004.  Accordingly, the Veteran is not 
entitled to an earlier effective date prior to the date of his 
claim on November 21, 2003.  38 C.F.R. § 3.400(o)(1)(2).

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim for an earlier effective 
date for TDIU entitlement.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to November 21, 2003, for TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


